MoKknnan, C. J.
It is no part of my present purpose to notice any other than the main question in this case. It is sufficient for me to say, as to several other questions discussed by counsel at the argument, that, hi my opinion, the court has power to grant the preliminary relief prayed for, and that the alleged impending injury to the interests of the complainants is of such a character as to entitle them to invoke the interposition oí the court.
The Junction Railroad Company is a corporation created by a special act of the Pennsylvania legislature, dated May 30, 1860, whereby it was authorized to “construct a railroad commencing at a point upon the Philadelphia & Reading Railroad, at or near the bridge of said company, near Peters *44island, in the river Schuylkill; thence by the best route to a point upon the line of the Pennsylvania Railroad, within one mile east of George’s ran, at the village of Hestonville; thence by the line of the Pennsylvania Railroad, by the most direct and practicable route, to a point upon the line of the Philadelphia, Wilmington & Baltimore Railroad.”
By a supplement to this charter, passed in 1861, the Junction Railroad Company was authorized to “make a complete line of railway from a point on the Philadelphia & Reading railroad, at or near the bridge at Peters island, to a point on the Philadelphia, Wilmington & Baltimore Railroad, at or near Gray’s ferry bridge, by the most convenient and practicable route.”
By further legislation the company was authorized to borrow $500,000 upon mortgage of its property and franchises, and, upon this security, a loan of that amount was negotiated upon the authorized guaranty of it by the three companies named.
The stock of the company was taken and is now held by the Pennsylvania Railroad Company, the Philadelphia & Reading Railroad Company, and the Philadelphia, Wilmington & Baltimore Railroad Company, except a few shares which are held by individuals.
At the organization of the company, in 1861, the president of the Pennsylvania Railroad Company was elected its presi,dent, and occupied that position until 1867, during which time the whole line of its road was located definitely between its prescribed termini. Under his direction a large sum, to-wit, about $870,000, was expended in its construction, and the whole of the road, except that part between Market and Thirty-fifth streets, was completed by it.
This intervening part was constructed by the Pennsylvania Railroad Company, and was held by the supreme court of Pennsylvania to be the property of that company, and this decision must be regarded as conclusive so far as the legal ownership of that link is concerned. But, in view of the admission that the Junction Railroad may have rights touching the use of the section 'of road referred to, the decree was *45entered without prejudice to such rights, or to the assertion of them in appropriate proceeding.
Various other facts are alleged in the bills of complaint, and are verified by the accompanying affidavits, which, all together, constitute a “strange, eventful” history of the construction of the road.
Enough of them have been here stated to indicate the vital object, and the essential importance to the public of the construction of the road.
The Pennsylvania, the Philadelphia & Reading, and the Philadelphia, Wilmington & Baltimore Railroads terminated at Philadelphia. They were unconnected with each other, and so the immense traffic requiring transfer from the oire to the other was necessarily conducted with great expense, inconvenience, and embarrassment. These difficulties could be almost entirely avoided by the construction of a continuous line, only about four miles long, from Gray’s .ferry to Peters island, and accordingly the Junction road was projected and made. A broken line, with a gap in the middle of it, would not answer the purpose; its continuity was absolutely essential to effectuate the object of its creation, as well as to meet the just expectation of its stockholders and the public. So, in the annual report of the Pennsylvania Railroad Company, February 3, 1862, it is said: “The Philadelphia, Wilmington & Baltimore Railroad Company, the Philadelphia & Reading Railroad Company, and the Pennsylvania Railroad Company have organized the Junction Railroad Company, under a charter procured from the legislature of 1860, and amended at the last session. The object of this line is to connect these three railroads by a continuous line along the west bank of the Schuylkill river, from the Reading Railroad, near Peters island bridge, to the Philadelphia, Wilmington & Baltimore Railroad, at Gray’s ferry, intersecting the Pennsylvania llailroail near the wire bridge at Fairmonut, so that an interchange of freight between these lines may be effected-without passing through the populous portions of the city.”
In apparent accordance with the declaration, were all tho acts and declarations of the Pennsylvania Railroad Company *46during tbe progress of construction, until tbe controversy arose as to tbe ownership of tbe middle section, and they may, therefore, be fairly regarded as in a great measure inducing tbe expenditure óf tbe large sum laid out by the Junction Bailroad i-n its line. Any other hypothesis must assume that the Junction Bailroad Company was willing to imperil •the chief object of the enterprise, and the value of its investment, by making itself entirely dependent upon tbe arbitrary will of the owner of tbe middle section for the profitable use 'and enjoyment of tbe two other sections of tbe line.
Ought' the Pennsylvania Bailroad Company, then, to be permitted so to control the section of the road of which it is tbe proprietor as to exclude tbe Junction Bailroad Company from participation in its use as part of a continuous line ? I think •n®t. It must be treated, in equity, as having agreed to such reasonable usé of tbe section owned by it as is necessary to effectuate the- common object of those who furnished tbe means of constructing tbe Junction Boad as a continuous line; and, to that extent; to a modification of its proprietary rights. It would certainly be unwarrantable in the Junction Company to exclude the Pennsylvania Bailroad Company from the beneficial use of the northern and southern sections of the Junction Boad, either by denying it altogether, or by imposing burdensome restrictions upon it. Why ought not a like measure of justice be meted out to the other interests associated with the Pennsylvania Company, in reference. to the middle section of the Junction Boad, when it induced these interests to make large expenditures of money and incur large liabilities, upon, the faith that this middle section should constitute an indispensable constituent of a joint enterprise ? There is no just ground for any discrimination..
. While I am of opinion that the Junction Bailroad Company may have the right to employ its own motive power over the whole line between its termini, yet I think the operations of the road should be conducted with as little friction as possible, and without any avoidable abridgment of the proprietary rights of the Pennsylvania Bailroad Company. The injunc*47tion granted, therefore, will not restrain that company from operating its own portion of the line, with its own motive power.
1. And now/ October 28, 1880, it is ordered and decreed that an injunction be granted, until further order of this court, enjoining and restraining the said Junction Eailroad Company, its officers, servants, and agents, from declining or refusing, or in any manner failing, to perform the duties required of them by the charter of said company, and especially from declining or refusing to furnish, motive power, haul, receive, ship, or transport over its road freight or passengers arriving in cars by the Philadelphia, Wilmington & Baltimore Eail-road destined for the Philadelphia & Beading Eailroad or its connections, or from declining or refusing to furnish motive power, haul, receive, ship, or transport freight or passengers arriving in cars by the Philadelphia & Beading, Eailroad destined for the Philadelphia, Wilmington & Baltimore Eailroad or its connections.
2. That the said Pennsylvania Eailroad Company, its officers, agents, and servants, be enjoined and restrained from interfering with, or in any manner hindering, the said Junction Eailroad Company from perfotraing its said corporate duties, and transporting freight and passengers as aforesaid.
3. This injunction shall not be taken to restrain the said Pennsylvania Eailroad Company from furnishing exclusively the motive power to transport the cars aforesaid over and upon that portion of the Junction line which is situated between the north side of Market and Thirty-fifth streets in the city of Philadelphia.